Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Applicants have amended claims 1, 3-5, 8-10, 14-16 and 18 in an amendment filed on February 18, 2021.  Claim 14 is rejected and claims 1-13 and 15-20 are considered allowable in this Office Action.

I.	Priority
The instant application is a 371 of PCT/US2019/047972, filed on August 23, 2019 which claims benefit of US Provisional Application 62/721,986, filed on August 23, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is contains the limitation “
    PNG
    media_image1.png
    110
    656
    media_image1.png
    Greyscale
” which seems that all of the claimed compounds embraced by claim 1 would have these properties.  In Applicants’ specification, all the compounds that these properties were determined fall within the ranges above and therefore the claim does not further limit claim 1 which it depends on (see Fig 1A-1I, for examples).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



***closest prior art found is JP 2000-169741 A which teaches compound such as 
    PNG
    media_image2.png
    118
    353
    media_image2.png
    Greyscale
but does not teach any compounds that have variables R11 and R12 having to be present and defined as together R11 and !2 form a fused ring system or R11 and R12 are both halo as seen in the instant claimed compounds.


IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626